     Brian C. Shapiro
 1   Attorney at Law: 192789
     12631 East Imperial Highway, Suite C-115
 2   Santa Fe Springs, CA 90670
     Tel: (562) 868-5886
 3   Fax: (562) 868-5491
     E-Mail: rohlfing.office@rohlfinglaw.com
 4
     Attorneys for Plaintiff
 5   JUAN CARLOS CRUZ
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          EASTERN DISTRICT OF CALIFORNIA
 9
10   JUAN CARLOS CRUZ                          ) Case No.: 1:18-cv-00222-GSA
                                               )
11                 Plaintiff,                  ) ORDER EXTENDING
     v.                                        ) BRIEFING SCHEDULE
12                                             )
     NANCY A. BERRYHILL, Acting                )
13   Commissioner of Social Security,          )
                                               )
14                                             )
                   Defendant.                  )
15                                             )
16
17           Based upon the October 9, 2018, stipulation of the parties (Doc. 14), and for
18   good cause shown,
             IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to
19
     and include November 12, 2018, in which to file Plaintiff’s Opening Brief; and that
20
     all other deadlines set forth in the February 20, 2018 Case Management Order shall
21
     be extended accordingly.
22
23   IT IS SO ORDERED.

24        Dated:   October 11, 2018                      /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
                                               -1-
28
